Case 1:20-6r-10020-NMG Document 34 Filed 07/22/20 Page dais

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
)
V. ) Docket No.: 20-cr-10020-NMG-1
)
MING XUN ZHENG )

Non-Opposed Motion to Amend Conditions of Release to Permit Specific Travel

Ming Xun “Kellerman” Zheng, through counsel, moves this court for its order amending
the Order and Conditions of Release issued on December 16, 2019 [Dkt. 13] to permit travel to
Albany, New York for medical purposes discussed below. Mr. Zheng is currently required to
reside at his parents’ home. His conditions of release restrict travel to the District of
Massachusetts, and specifically bar travel to Georgia (where he has ties) and Rhode Island
(during the pretrial interview, Mr. Zheng reported some gambling at Rhode Island casinos).
Undersigned has conferred with the Government and Mr. Zheng’s assigned probation officer.
Both the government and probation are in agreement with the modification.

Background
1. On February 12, 2020, Mr. Zheng appeared before DJ Gorton for a Rule 11 hearing.
He entered his plea of guilty to the information in this case which charged Mr. Zheng
with one count of Wire Fraud (18 U.S.C. § 1343) and one count of Mail Fraud (18
U.S.C. § 1341). [Dkt. 17, 24-27].
2. Mr. Zheng entered his plea pursuant to Federal Rule of Criminal Procedure

11(c)(1)(C) which agreement provides for a) 15 months incarceration; b) 36 months

Vt hMowed. Snbctr DST 7/22/20
